Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered June 8, 1989, convicting defendant after a jury trial of robbery in the third degree, and sentencing him to an indeterminate term of imprisonment of two and one-half to five years, unanimously affirmed.
Contrary to defendant’s argument on appeal, the identification evidence, viewed in a light most favorable to the People (see, People v Contes, 60 NY2d 620), was legally sufficient to establish his guilt beyond a reasonable doubt. The weight of the evidence consisting of the complainant’s in-court and lineup identification of defendant establishes that defendant was the person who robbed the complainant of $16 while she was waiting for an elevated train (People v Bleakley, 69 NY2d 490).
Defendant’s absence from the charge conference was not a material stage of the trial at which defendant’s absence, without objection, affected any substantial right of defendant, or bore any reasonably substantial relation to defendant’s opportunity to defend against the charges. (People v Romero, *274168 AD2d 316.) Concur—Sullivan, J. P., Wallach, Asch and Smith, JJ.